Citation Nr: 0613659	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitilement to service conncetion for the cause of the 
veteran's cause of death.

2.  Entitlement to payment of accrued benefits beyond the two 
year time limit.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1973.  He died in April 2000.  The appellant is the 
veteran's widow
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 and a January 2001 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

In April 2004 the appellant filed a substantive appeal and 
elected to have the case decided without a hearing.

While the decision below denies entitlement to additional 
accrued benefits as a matter of law under 38 U.S.C.A. § 5121, 
as the RO has conceded that it erroneously failed to include 
the appellant as a dependant in calculating the monthly 
compensation rate for the veteran, the Board refers the 
matter of whether the appellant may be paid the difference 
during the 2 year period of time in question, under legal 
authority other than extending the two year period for 
accrued benefits, to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claims addressed in this decision has been 
obtained and examined, and all due process concerns as to the 
development of the claims have been addressed.

2.  The immediate cause of the veteran's death in April 2000 
was an oral methadone overdose, which was described as 
accidental in a June 2000 death certificate. 

3.  During the veteran's lifetime, service connection had 
been established for post- traumatic stress disorder (PTSD), 
which was rated 100 percent from August 1997 to the time of 
his death.

4.  The evidence is at least in equipoise as to whether the 
veteran's service-connected PTSD was so incapacitating that 
it played a substantial contributory role in the veteran's 
fatal accidental oral methadone overdose.

5.   The appellant was awarded accrued benefits for the two-
year period prior to the date of the veteran's death in April 
2000.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.312 (2005).

2.  There is no legal basis for granting accrued benefits 
beyond two years.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death.  Therefore, no further 
development is needed.

With respect to the claim for accrued benefits beyond the two 
year statutory limit correspondence from the RO sent to the 
appellant, to include the September 2000, January 2001 and 
July 2001 letters, specifically notified her of the substance 
of VCAA's duties, including the type of evidence necessary to 
establish entitlement to the benefits sought and the relative 
burdens of the appellant and VA in producing or obtaining 
that evidence or information.  The appellant was notified of 
the evidence needed to substantiate her claim for accrued 
benefits and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
September 2000, January 2001 and July 2001 letters, satisfied 
the notice requirements by: (1) informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Although the RO letters did not 
specifically use the language contained in the fourth 
element, she was informed that it was her responsibility to 
ensure that VA received any evidence not in the possession of 
the Federal government; this would necessarily include 
submitting any relevant evidence in her possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not provided prior to the issuance of the RO decisions 
that are the subject of this appeal.  Nonetheless, the Board 
finds that prior to the RO decisions and subsequently, the 
appellant has been presented opportunities to present any 
evidence in her possession or that she could obtain that 
would help substantiate her claims.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim for payment of 
accrued benefits beyond the two year time limit.  38 U.S.C. § 
5103A.  The Board concludes that the RO has complied with 
these provisions and thus it would not be prejudicial to 
decide the case on the current record.  As discussed below, 
the VA is bound in this case by 38 U.S.C.A. § 5121 and 38 
C.F.R. § 3.1000, the appellant has not disputed the findings 
regarding payment of accrued benefits.  In the context of the 
law that applies to this case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim for payment of accrued benefits beyond 
the two year time limit.

The VA has satisfied its obligation to notify and assist the 
appellant in this case.  No additional medical records are 
outstanding.  All available post-service VA and private 
medical records have been obtained.  Consequently, there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also notes that, where the essential facts are not 
in dispute, such as in this case, but questions of law are 
dispositive, VCAA does not apply where there is extensive 
factual development, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that further assistance would aid in 
substantiating claim].  Since additional evidence would not 
substantiate the claim, VCAA does not require additional 
notice.  See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Entitlement to service conncetion for the veteran's cause of 
death

The appellant contends, in essence, that her husband's 
service-connected PTSD substantially contributed to his 
death. 

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2005).  A 
service-connected disability will be considered as the 
contributory cause of death when that disability contributed 
substantially or materially to death, combined to cause 
death, or aided assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 C.F.R. § 3.312(c).

In a claim where service connection was not established for 
the fatal disability prior to the death of the veteran, the 
initial inquiry is to determine whether the fatal disorder 
had been incurred in or aggravated by service.  The Board 
must determine whether the fatal disorder should have been 
service-connected.  See 38 C.F.R. § 3.312.  Service 
connection is granted for a disability resulting from an 
injury suffered or disease contracted while in active duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.


During the veteran's lifetime service connection was 
established for PTSD.  It was  rated as 100 percent disabling 
from August 1997 until the time of his death.
The veteran died in April 2000.  His death certificate lists 
the immediate cause of his death as oral methadone overdose.  
The contributory cause of death was recorded as long term 
drug abuse.  The death certificate  also characterizes the 
manner of death as "accident."

The available service medical records do not show any 
treatment for substance abuse.  Additionally, pursuant to the 
RO's request, a VA psychiatrist who reviewed the veteran's 
case file opined in a January 2004 medical report that the 
veteran's cause of death was not related to his service-
connected PTSD.  The psychiatrist concluded that the 
veteran's drug abuse was not related to his PTSD, to include 
self-medicating PTSD symptoms.  The clinician added that the 
veteran's PTSD was quite treatable while he was alive.   

VA PTSD examination reports as well as outpatient and 
hospitalization records reflect that the veteran had a 
history of treatment for psychiatric complaints, to include 
PTSD with depression, as well as polysubstance abuse 
originating in service and possibly linked to service 
(January 1992).  In July 1992 the veteran reported that he 
spent a total of 18 months in Vietnam and was evacuated just 
a few days prior to the rotation date of separation due to 
detox as an addict.  The clinician indicated that he found it 
very difficult to distinguish between the veteran's overall 
dysfunction due to substance abuse and his military 
experience, since it originated during his time in Vietnam.  

During an October 1995 VA examination, the veteran reported 
PTSD symptomatology that was directly related to his 
experiences during active duty.  He stated that his 
prescribed medication would lessen his depression and improve 
his tolerance level somewhat, but he needed to self-medicate 
with other various drugs to achieve a feeling of being 
anesthetized.  The examiner opined that all his traumatic 
experiences in the war contributed to his poor functioning, 
and characterized the veteran's condition as moderate to 
severe. 

The veteran underwent a VA psychiatric examination in October 
1997.  The examiner noted that when the veteran first 
arrived, he could not properly conduct the evaluation because 
of the veteran's condition.  The examiner described him as 
disoriented, confused, emaciated and incoherent, among other 
things.  Thereafter he was admitted to the psychiatric ward 
and hospitalized for 21 days.  The examiner observed that the 
veteran had a history of polysubstance abuse and constant or 
daily suicidal and homicidal ideation.  He stated that he 
could not act on it because the police had taken his weapons 
away.  He attempted suicide in 1976 when he shot himself with 
a riffle.  The examiner diagnosed severe PTSD, chronic, 
severe depression and polysubstance abuse.  He was assigned a 
Global Assessment of Functioning (GAF) score of 25.  

The veteran was hospitalized again in January 1998.  A 
clinician noted in an October 1999 report, that the veteran 
reported that he abused drugs because these made him feel 
better about himself.  The clinician indicated that the 
veteran's PTSD seemed to have him trapped in the past and 
that his failure to disengage from substance abuse may have 
been related to feelings of guilt over past behavior, as a 
form of self-punishment.   

Given the facts as summarized above, the Board must first 
address the veteran's history of substance abuse and suicidal 
ideation vis a vis his death due to an overdose of methadone.

38 C.F.R. § 3.301(c)(3) provides that the isolated and 
infrequent use of drugs by itself will not be considered 
willful misconduct; however, the progressive and frequent use 
of drugs to the point of addiction will be considered willful 
misconduct.  Where drugs are used to enjoy or experience 
their effects and the effects result proximately and 
immediately in disability or death, such disability or death 
will be considered the result of the person's willful 
misconduct.  The law and regulations provide that 
compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2005); see also VAOPGPREC 
2-97.

The law has consistently precluded direct service connection 
for alcohol and drug abuse.  However, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) has 
held that there can be service connection for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  See Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may 
be awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2005).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2003).

Although the psychiatrist who prepared the January 2004 
medical opinion indicated that the veteran's PTSD was "quite 
treatable" while he was alive and concluded that the cause 
of death was not linked to PTSD, the circumstances 
surrounding the veteran's psychiatric treatment as reflected 
by the VA examination reports and post-service treatment 
records indicate otherwise.  In October 1997, despite 
treatment, the veteran was assigned a GAF score of 25.  A GAF 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  (Emphasis added.)  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994); Carpenter v. Brown, 8 Vet. App. 240, 242- 244 
(1995).  Although the psychiatric clinical record also 
reflects a history of suicidal ideation, to include on a 
daily basis when examined in October 1997, when taking into 
account the clinical picture, to include the veteran's mental 
status as evinced by a very low GAF score of 25, the Board 
finds that it is at least as likely as not that the veteran's 
fatal overdose was not an intentional act of self-destruction 
or the result of an abuse of drugs.  In further support of 
this conclusion, the Board notes that it was specifically 
recorded on the death certificate that the overdose was 
accidental.  It is also pertinent to note the veteran's own 
admissions that he used drugs to self-medicate.  See, e.g., 
report of October 1995 VA psychiatric examination.  

In weighing the competent medical evidence of record 
concerning the claimed relationship between the veteran's 
service-connected PTSD and his cause of death, with 
resolution of the reasonable doubt in the veteran's favor, 
the Board concludes that service connection for the cause of 
the veteran's death is warranted.  38 U.S.C.A. § 1310, 5107; 
38 C.F.R. §§ 3.102, 3.312.

Entitlement to payment of accrued benefits beyond the two 
year time limit

Governing law and regulations provide that, upon the death of 
a veteran, periodic monetary benefits to which he was 
entitled to, on the basis of evidence in the file at the date 
of death (accrued benefits) and due and unpaid for a period 
of not more than two years prior to death, may be paid to a 
living person, including the veteran's spouse.  38 U.S.C.A. § 
5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2005).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 
5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

In the present case, the veteran died in April 2000.  At the 
time of his death, he had a claim pending for an increased 
rating for the service-connected PTSD prior to August 1997.  
At the time of his death, a 100 percent rating for PTSD was 
in effect since August 1997.  The appellant, as the veteran's 
surviving spouse, was therefore awarded accrued benefits for 
the two-year period prior to the veteran's death.  By 
correspondence dated in January 2001, the RO informed the 
appellant that she was owed additional monies because she had 
not been included in her husband's award during his lifetime.  
The RO explained that the veteran should have been paid 
additional benefits for being married since June 1992, the 
effective date for service connection for PTSD.  However, 
pursuant to the law (38 U.S.C.A. § 5121), she could only be 
paid accrued benefits for a period not to exceed 2 years 
prior to the date of entitlement.  The RO processed the 
appellant's award for payment of accrued benefits 
accordingly.  

The appellant argues that she should be paid dependent 
benefits retroactive to June 1992, because the RO committed 
clear and unmistakable error by failing to include a 
dependent amount in the veteran's disability award during his 
lifetime.  While the Board fully understands the appellant's 
argument, applicable law simply does not permit payment of 
accrued benefits for any period of time prior to the date two 
years prior to the veteran's death.  In this case, the 
veteran died in April 2000, so the date of payment can be no 
earlier than April 1998.  The Court of Appeals for Veterans 
Claims has held that the clear and unambiguous language of 38 
U.S.C. § 5121(a) limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life.  Terry v. 
Principi, 367 F.3d 1291 (Fed. Cir. 2004)

The Board finds that 38 U.S.C.A. § 5121 is dispositive in 
this case and that the appellant is not entitled to accrued 
benefits beyond the two year time limit, as a matter of law.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law. See Mason, 16 Vet. App. at 
131-32; Sabonis, 6 Vet. App. at 430.  In addition, where the 
law, not the evidence, is dispositive, the Veterans Claim 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5103 & 5107, is not applicable.  Mason, 16 Vet. App. at 132.  

While entitlement to additional accrued benefits cannot be 
granted in this case by extending the two year statutory 
limit under 38 U.S.C.A. § 5121 as a matter of law, the Board 
has referred the question of whether the appellant can be 
paid the additional amount in question under legal authority 
other than extending the two years limit for payment of 
accrued benefits applicable in this case.  See Introduction, 
supra. 


ORDER

Entitlement to service conncetion for the veteran's cause of 
death is granted.

Entitlement to payment of accrued benefits beyond the two 
year time limit is denied.


____________________________________________
R. F. Williams 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


